COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







EX PARTE:  RABAB FARES





§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00165-CR

Appeal from the

County Court at Law No. 7

of El Paso County, Texas 

(TC# 20010C15684) 


MEMORANDUM  OPINION

	Pending before this Court is Appellant's motion to withdraw her notice of appeal
pursuant to Tex.R.App.P. 42.2(a).  This Court has authority to dismiss an appeal under Rule
42.2(a), before the Court issues a decision in the case, if the Appellant withdraws its notice of
appeal by filing a written withdrawal with the appellate clerk, a duplicate of which will
immediately be forwarded to the trial court clerk.  See Tex.R.App.P. 42.2(a).  The Appellant
must personally sign the motion to withdraw. Tex.R.App.P. 42.2(a).
	No decision has issued in this case.  Appellant's motion to withdraw her notice of appeal
is signed by herself and her attorney.  The Court has considered this cause on Appellant's motion
and has concluded that Appellant has complied with the requirements of Tex.R.App.P.42.2 (a). 
Appellant's motion to withdraw is therefore granted, and we dismiss the appeal.
December 6, 2007				DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)